Citation Nr: 0808138	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
right shoulder acromioclavicular (AC) joint separation.

2.  Entitlement to service connection for a rash/skin 
condition, to include keratosis pilaris involving the upper 
arms, nummular eczema, and xerosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cysts on the left 
ear and neck

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for history of heat cramps 
(also claimed as body cramps, severe heat cramps).

6.  Entitlement to service connection for a respiratory 
condition due to undiagnosed illness.

7.  Entitlement to service connection for left ankle sprain 
due to undiagnosed illness.

8.  Entitlement to service connection for a right ankle 
condition due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1982 to 
July 1992, with service in the Southwest Asia Theater of 
Operations from June to September 1991..

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In January 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge at a Board 
videoconference hearing at the RO.  A transcript of the 
hearing is of record.



The veteran also appealed service connection claims for 
physiologic and age-related hair loss, alopecia areata, 
contusion to the forehead, and swollen testicles.  He 
submitted a written statement in January 2008, however, that 
he wished to withdrew his appeal with respect to those 
claims.  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  As the veteran has withdrawn his appeal as 
to those issues, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction and the issues of service 
connection for physiologic and age-related hair loss, 
alopecia areata, contusion to the forehead, and swollen 
testicles are dismissed.

The issues of an increased rating for a right shoulder 
disability, service connection for a skin condition, to 
include keratosis pilaris, nummular eczema, xerosis, 
recurrent left ear cyst, and cyst on the neck due to 
undiagnosed illness, hypertension, heat cramps due to 
undiagnosed illness (on a de novo basis), respiratory 
condition due to undiagnosed illness, and left ankle 
condition due to undiagnosed illness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for heat cramps was denied in an 
October 1992 RO decision.

2.  Evidence received since the October 1992 RO decision is 
not cumulative or redundant of previously submitted evidence, 
and raises a reasonable possibility of substantiating the 
service connection claim for heat cramps.

3.  The medical evidence does not show a current disability 
of the right ankle.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 1992 RO 
decision is new and material and the claim of entitlement to 
service connection for heat cramps is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2007).

2.  A right ankle condition was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2003 and November 2004.  The RO 
provided the appellant with notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in June 2007, subsequent 
to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2007 Supplemental Statement of the Case, following 
provision of the aforementioned notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
pertaining to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the presence 
of a current right ankle disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

The Board has considered the veteran's claim to reopen 
service connection for heat cramps based on new and material 
evidence with respect to the VA's duty to notify and assist.  
However, given the favorable outcome, as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

New and material evidence

The RO denied service connection for a history of heat cramps 
in October 1992 on the basis that no current residuals were 
ascertainable.  It was noted that service medical records 
showed a history of recurrent heat cramps, but that the 
veteran did not appear for his scheduled VA examination.  The 
veteran was notified of this decision, but did not file an 
appeal.  Thus, the October 1992 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302(a).  

In August 2003, the veteran filed a claim to reopen service 
connection for heat cramps (also claimed as body cramps, 
severe heat cramps).  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Evidence considered since the last final RO decision in 
October 1992 includes a March 2004 VA examination report, 
which notes the veteran reported cramps in his arms and legs 
with excessive sweating since 1983.  He noted that, since 
discharge from service, he had very little difficulty or 
problems with this condition.  The impression was history of 
heat cramps and heat exhaustion in hot weather.  The examiner 
noted that as long as the veteran remained in a cool 
condition and environment, he had no symptoms related to this 
condition.  The veteran also submitted testimony in support 
of his claim in January 2008 regarding his continued 
symptomatology since service.  He testified that if he sweats 
excessively, he basically becomes incapacitated.

The Board finds that the March 2004 VA medical record and 
hearing testimony is new and material.  The evidence is new 
because it was not submitted previously to the RO, and the RO 
did not consider it in its previous rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it shows evidence of chronic symptomatology since service, 
which was not established at the time of the last rating 
decision.  This raises a reasonable possibility of 
substantiating his service connection claim for heat cramps.  
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
evidence is both new and material and serves to reopen the 
veteran's claim.

Service connection

The veteran seeks service connection for a right ankle 
condition.  He testified that he was seen several times in 
service for right ankle sprains and swelling and that he has 
had problems with rolling the ankle and pain, which were just 
like in service but worse.  He described the pain as a sharp 
edge right in the ankle area, which did not allow him to put 
pressure where the ankle came down at the bottom of the foot; 
so he had to walk a certain way.  He mentioned that he does 
not receive treatment but sometimes uses an ace bandage.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran had complaints 
in the lateral and superior right foot after twisting his 
ankle playing basketball in February 1984.  The veteran 
claimed that the same foot was fractured eight months 
earlier.  On objective evaluation, there was a small amount 
of swelling and range of motion was tender.  The assessment 
was strained ankle, possible fracture.  On x-ray evaluation, 
however, there was no fracture seen.  A March 1984 service 
medical record shows the veteran complained of being unable 
to walk on his right ankle, with pain in the area for one 
month.  The assessment was grade I sprain to the right 
metatarsal region.  The veteran returned a few days later and 
was given an assessment of bruised metatarsal.

Post-service medical records, however, do not show a present 
right ankle disability.  Private medical records dated from 
1997 to 2003 are negative.  A March 2004 VA examination 
report shows the veteran's complaints of discomfort in the 
ankle approximately once a month, which started mid 1992.  
There had been no heat, swelling, redness, or other problems 
associated with his ankle.  On objective evaluation, there 
was no heat, swelling, redness, or other abnormality.  There 
was no tenderness over the joint capsules or significant 
valgus noted.  The range of motion was 0 to 20 degrees 
dorsiflexion and plantar flexion 0 to 40 degrees.  The 
veteran was able to repeatedly raise up on his toes and on 
his heels with no loss of range of motion, pain, instability, 
or incoordination; and his gait was normal.  X-ray 
examination in the right ankle showed that the ankle mortise 
joints were intact without evidence of fracture, dislocation, 
or soft tissue swelling.  The examiner found that there was 
insufficient clinical evidence to establish a diagnosis of 
any ankle abnormality or condition.

The examiner did not note the inservice sprain to the right 
ankle in 1984 and, in error, noted that that there had been 
no specific injury to the right ankle other than basic 
training and physical training while in service.  This error 
is rendered moot, however, by the fact that the examiner 
found no evidence of a present disability in the right ankle.  
In other words, even if the examiner had accurately noted the 
sprain in service, the determinative issue is the presence of 
a current disability.

Although the record shows evidence of an inservice injury and 
subjective complaints in the right ankle, service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board accepts the veteran's 
testimony regarding the symptoms in his right ankle because 
he is competent to do so and there is no reason to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  As noted, 
however, the medical evidence does not support the veteran's 
complaints.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability of the right ankle.  
A competent medical expert has offered this opinion and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran also argues that his right ankle condition is the 
result of an undiagnosed illness from his Persian Gulf War 
service.  The Persian Gulf War Veterans' Benefits Act 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(d).  Under 38 C.F.R. § 3.317(a)(2)(i), the 
term 'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants a presumption of service-connection. 
See 38 C.F.R. § 3.317(a)(2)(i).  To the extent the veteran 
argues that his right ankle condition is the result of an 
undiagnosed illness from his Persian Gulf War service, this 
is already considered in the context of the issue of service 
connection for heat cramps/body cramps below.  Any specific 
injury to the right ankle from an inservice injury would not 
be considered by the Persian Gulf War Veterans' Benefits Act.  
Accordingly, service connection specifically for a right 
ankle condition under these provisions is not warranted, and 
this theory of entitlement need not be further discussed.

The preponderance of the evidence is against the service 
connection claim for a right ankle condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen the 
service connection claim for history of heat cramps (also 
claimed as body cramps, and severe heat cramps) and to this 
extent only the claim is granted.

Entitlement to service connection for a right ankle 
condition, to include as secondary to an undiagnosed illness 
is denied.


REMAND

Right shoulder

The veteran seeks an increased rating for his right shoulder 
disability, which is currently rated as 0 percent disabling.  
He was last examined in a June 2007 VA examination, but 
testified in a January 2008 Board hearing that his right 
shoulder disability had worsened since then.  He indicated 
that he finds himself favoring his left side because of his 
right shoulder, especially in the winter months, and that the 
pain in the right shoulder increases after a day's work so 
much that he cannot lay on his right side to sleep.  In this 
regard, when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, another examination should be scheduled 
to determine whether the present level of the veteran's right 
shoulder disability has increased since the June 2007 VA 
examination. 38 C.F.R. § 3.159(c).

Skin conditions

The veteran seeks service connection for various skin 
conditions, to include recurrent cysts of the left ear and 
neck, keratosis pilaris involving the upper arms, nummular 
eczema, and xerosis.  He testified that he handled nuclear 
and biological chemical agents in service during training and 
that he was treated with ointments and creams after he 
developed a rash on his neck, face, arms, and back that 
lasted for about four to six weeks.  He indicated that since 
service, the rashes have reoccurred about three to four 
times.  

Personnel records show the veteran's military occupational 
specialty in service was chemical equipment repairer and that 
he served in Southwest Asia from June 2, 1991 to September 
28, 1991.  The service medical records show findings of small 
white bumps or pimples on the upper and lower lids of the 
right eye, which were irritating, causing a "scratchy 
feeling" in approximately January 1985.  The veteran denied 
any history of eye trauma, conjunctivitis, or recent foreign 
bodies.  A July 1988 service medical record shows complaints 
of a rash on the arms that spread to the back in July 1988.  
The assessment was heat rash.  A May 1989 service medical 
record shows complaints of persistent draining from a left 
groin abscess, while an earlier May 1989 medical record notes 
an assessment of cyst on left leg.  August 1991 service 
medical records show an assessment of cyst on left ear.  On 
objective evaluation, the examiner found that the cyst was on 
the ear lobe, and accompanied by peeling skin which was 
slightly red; it also was tender to palpation.  The veteran 
also mentioned in a March 2004 VA examination report that he 
had a cyst drained from his left leg in 1986 with no 
reoccurrence.

Post-service records include an August 1997 private medical 
record showing complaints of skin discoloration on the cheek 
and neck, which had started about six months earlier and was 
spreading.  A February 2002 private medical record shows the 
veteran had a cyst on his right neck, which was excised.  An 
April 2004 VA examination report shows that the veteran had 
developed a cyst on his left ear lobe, which had episodically 
occurred over the past 20 years at the rate of approximately 
one exacerbation per year, with each exacerbation lasting for 
one week.  He did not have any recurrent symptoms.  The 
report also notes the veteran had a periodic rash on his 
face, hands, and back that had been present for 20 years, 
occurring approximately once a year, usually in the summer 
time.  The veteran was not sure of the nature of the rash and 
topical creams seemed to help; he did not have current 
symptoms.  In February 2005, a VA dermatology examination 
report showed that the veteran had noticed a rash primarily 
on his lower legs but also elsewhere on the body, which 
consisted of small annular plaques that would develop 
intermittently, lasting three to four months.  He also stated 
that he had an occasional rash on the upper shoulders and 
upper arms.  On physical examination, the diagnoses included 
keratosis pilaris of the upper arms, nummular eczema 
involving the right hip, and xerosis involving about 60 
percent of the total body and 20 percent of exposed areas.

As the record shows in-service findings of skin conditions 
and present findings of skin conditions, a medical opinion is 
necessary to determine whether these are related.  The 
February 2005 dermatologist found that the present skin 
conditions were not related to findings of alopecia areata in 
service, but did not address the other in-service findings or 
the veteran's military occupational specialty of chemical 
equipment repairer.  Also, since the veteran had service in 
Southwest Asia, a determination should be made as to whether 
any of the veteran's skin complaints can be considered 
undiagnosed illnesses related to this service.

Hypertension

The service medical records show multiple entries of elevated 
blood pressure readings.  Two readings in February 1987 were 
as high as 150/100 and 140/100, which satisfies VA's criteria 
for a diagnosis of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins.  Post-service records, starting five 
years after service in 1997, also show diagnoses of 
hypertension with readings as high as 150/120 and 154/116.  
As the record shows in-service findings of hypertension and 
post-service findings, a medical opinion is necessary to 
determine whether the present diagnosis is related to the 
findings in service.  A VA examination was provided in April 
2004 but the examiner did not offer any opinion on the 
etiology of the hypertension diagnosis.

Heat cramps

In addition to the above, the veteran seeks service 
connection for a history of heat cramps (also claimed as body 
cramps and severe heat cramps).  The service medical records 
show multiple complaints of body cramps and heat cramps from 
1983 to 1991.  The veteran was found to have a sensitivity to 
heat.  A June 1991 physician noted that the veteran's was a 
most unusual case with unusual presentation and that the 
etiology of the crampy body aches could not be explained.  
The assessment was renal failure and hyponatremia, although 
hyponatremia was not clinically found.  After service, a 
March 2004 VA examination report shows the veteran reported 
cramps in his arms and legs with excessive sweating since 
1983.  He noted that since discharge he had little problem 
with this condition.  The impression was history of heat 
cramps and heat exhaustion in hot weather.  The examiner 
determined that as long as the veteran remained in a cool 
condition and environment, he had no symptoms related to this 
condition.  The veteran testified in January 2008 that if he 
sweats excessively he basically becomes incapacitated.

It is not clear from the record what, if any, diagnosis the 
veteran has from his reported hypersensitivity to heat; but 
there is a continuity of symptomatology since service.  As 
the record shows a current condition related to complaints of 
heat cramps, in-service complaints of heat cramps, and 
chronic complaints since service, a medical opinion is 
necessary to determine whether the veteran has a present 
diagnosis that can account for his complaints, and whether 
this diagnosis is related to service.  The veteran had 
service in Southwest Asia from June 2, 1991 to September 28, 
1991; in fact, a July 1991 service medical record notes the 
veteran had been sent back from Kuwait because of his heat 
cramps.  Thus, a determination of whether the veteran's 
symptoms are due to an undiagnosed illness also should be 
made.  It is noteworthy, however, that the veteran's symptoms 
began in 1983 prior to his Southwest Asia service.  

Respiratory condition

The veteran seeks service connection for a respiratory 
condition.  He testified that he has never been given a 
diagnosis.  

The service medical records show complaints of pains in the 
right side of the chest whenever taking a deep breath in 
March 1983.  The lungs were clear to percussion and 
auscultation.  An April 1983 service medical record shows 
complaints of chest pain and tightness.  The impression was 
wheezing in the right lower lobe base.  A March 1989 service 
medical record shows an assessment of probable viral upper 
respiratory infection with congestion and cough.  A May 1990 
service medical record shows complaints of mild dull anterior 
chest pain times two days after strenuous softball exercise.  
The lungs were clear to auscultation.  As noted above, the 
veteran had service in Southwest Asia from June 2, 1991 to 
September 28, 1991.

Post-service records show a diagnosis of upper respiratory 
tract infection/sinusitis in February 1998.  A May 1999 
private emergency room record shows diagnoses of acute 
pneumonia, hypoxia, bronchospasm, and tobacco abuse.  A chest 
x-ray examination report showed no acute disease.  A separate 
May 1999 private medical record shows an assessment of 
bronchitis and pneumonia by history.  In November 1999, a 
private medical record shows a diagnosis of upper respiratory 
infection with pharyngitis and bronchitis.  A December 2000 
chest x-ray report showed no significant change since the May 
1999 x-ray; the chest was stable without evidence of active 
cardiopulmonary disease.  An April 2004 VA examination report 
shows the veteran stated he got short of breath about once or 
twice a month.  He did not relate it to activity but to a 
sharp sternal chest pain that was pruritic in nature.  He 
reportedly had had these symptoms for approximately 25 years.  
An April 2004 VA chest x-ray examination report showed a 
density of completely uncertain cause and unknown clinical 
significance.  The examiner noted the abnormal chest x-ray of 
unknown etiology and found that there was insufficient 
evidence to warrant a diagnosis of any acute or chronic 
respiratory disorder or residuals thereof.  In June 2005, a 
private medical record showed an impression of fibrosis or 
atelectasis in both lungs.  A January 2007 private medical 
record notes that there were no suspicious lung nodules 
identified and that the lungs were clear.

At present, it is unclear whether the veteran has received a 
diagnosis for his lung-related complaints.  However, he has 
had chronic complaints of shortness of breath since service, 
as well as in-service findings of chest pain and wheezing, 
and he served in Southwest Asia during the Persian Gulf War 
(though this service was after his in-service complaints).  
Therefore, an examination should be provided to determine 
whether the veteran has a present diagnosis of a respiratory 
condition; and if so, whether this diagnosis is related to 
service.  If there is no diagnosis, the opinion should 
address whether the veteran has an undiagnosed illness 
related to his service in Southwest Asia.


Left ankle

The veteran seeks service connection for a left ankle 
condition.  He contends that he has a left ankle disability 
related to an injury in service.  The veteran also 
alternatively argues that his left ankle condition is the 
result of an undiagnosed illness from service in Southwest 
Asia during the Persian Gulf War.

The service medical records show the veteran complained of a 
left foot sprain from playing softball in April 1985.  On 
objective evaluation, there was slight swelling of the left 
foot.  The assessment was sprain left foot.  A February 1987 
emergency medical record shows the veteran was seen for a 
third degree left ankle sprain from playing basketball.  The 
ankle was swollen with obvious deformity present.  X-rays 
were negative for fracture.  A June 1992 service medical 
record shows complaints of left ankle swelling due to falling 
off of a bicycle while on a hill.  The assessment was left 
ankle sprain.

After service, a March 2004 VA examination report shows the 
veteran noted discomfort in his left ankle approximately 
twice a month, which started in 1992.  There had been no 
heat, swelling, redness, or other problems associated with 
the ankle.  The x-ray examination report showed a sclerotic 
area in the inferior aspect of the left fibula, which was 
found to likely represent a bone island.  The examiner could 
not rule out a previous avulsion injury at this level.  The 
impression was probable bone island, distal aspect of the 
fibula, although a previous avulsion injury, which appeared 
to be non-acute, could not be excluded.

The record shows multiple injuries to the left ankle in 
service, complaints of ankle problems since service, and x-
ray evidence of a possible condition reflecting a previous 
avulsion injury.  The March 2004 examiner did not offer an 
opinion on the etiology of the x-ray findings; nor did he 
accurately account for the inservice injuries to the left 
ankle.  The examiner noted that there had been no specific 
injury other than basic training and physical training while 
in service; however, as noted above, this statement is in 
error.  Therefore, another VA examination is warranted to 
determine what present disabilities the veteran has in the 
left ankle and whether any present disability is related to 
service.  To the extent that any undiagnosed illness is the 
cause of the left ankle condition, this matter will be 
addressed by the heat cramp/body cramp issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter addressing 
his increased rating claim for a right 
shoulder disability higher than 0 percent 
that is in accordance with all relevant 
criteria under Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to the present severity of his 
right shoulder disability.  The examiner 
should determine the following:

(a)  Whether the veteran has any 
impairment of the clavicle and scapula 
including dislocation, nonunion, or 
malunion.

(b)  List the impairment of function due 
to the right shoulder disability including 
any additional motion loss due to pain, 
weakness, and fatigability after 
repetitive movement.

(c)  State whether there is any limitation 
of motion in the right shoulder and if so, 
whether motion is limited to shoulder 
level, midway between side and shoulder 
level, or to 25 degrees from the side.

(d)  State whether there is any ankylosis 
of the scapulohumeral articulation or 
other impairment of the humerus.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

3.  Schedule the veteran for a VA 
cardiovascular examination to obtain an 
opinion as to whether the veteran's 
hypertension is at least as likely as not 
related to his service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

4.  Schedule the veteran for a VA 
dermatology examination to obtain the 
following opinions:

(a)  State what, if any, present diagnosis 
the veteran has to account for his current 
skin conditions.

(b)  For any diagnosis given, state 
whether these diagnoses are at least as 
likely as not related to the veteran's 
service.

(c)  If no diagnosis is given for some or 
all of the skin conditions, state whether 
the veteran's complaints are at least as 
likely as not an undiagnosed illness 
related to his service in Southwest Asia.

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

5.  Schedule the veteran for a VA 
examination to obtain the following 
opinions:

(a)  State what, if any, present diagnosis 
the veteran has to account for his 
complaints of heat cramps.

(b)  If any diagnosis is given for the 
heat cramps, state whether this diagnosis 
is at least as likely as not related to 
the veteran's service.

(c)  If no diagnosis is given for the heat 
cramps, state whether the veteran's 
complaints are at least as likely as not 
an undiagnosed illness related to his 
service in Southwest Asia.

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

6.  Schedule the veteran for a VA 
respiratory examination to obtain the 
following opinions:

(a) State what, if any, present diagnosis 
the veteran has to account for his 
complaints of chest pain and shortness of 
breath.

(b)  If any diagnosis is given, state 
whether this diagnosis is at least as 
likely as not related to the veteran's 
service.

(c)  If no diagnosis is given, state 
whether the veteran's complaints are at 
least as likely as not an undiagnosed 
illness related to his service in 
Southwest Asia.



The claims folder must be made available 
to the examiner for review in conjunction 
with this examination. The examiner must 
provide a detailed rationale for all 
medical opinions.

7.  Schedule the veteran for a VA 
orthopedic examination to obtain an 
opinion as to what present disabilities 
the veteran has in his left ankle; and 
whether any of these disabilities are at 
least as likely as not related to his 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.

8.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished. The RO should then 
re-adjudicate the claims. If the claims 
remain denied, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


